Citation Nr: 1503025	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for a hip injury.

4.  Entitlement to service connection for a left hand disorder (claimed as residuals of a left hand injury).

5.  Entitlement to service connection for a right hand disorder (claimed as residuals of a right hand injury).

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the VLJ advised the Veteran that he would keep the record open for an additional 30 days to allow for the submission of additional evidence.  The Veteran has waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2014).

In a November 1987 rating decision, the RO denied service connection for residuals of a bilateral hand injury and service connection for a back disorder.  Rating decisions from the AOJ are final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2014).  At the time of the November 1987 rating decision, most of the Veteran's service treatment records were unavailable.  However, additional relevant service treatment records have been obtained that had not been associated with the claims file at the time of the November 1987 rating decision.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2014).  In view of the foregoing, the Board has framed the issues as noted on the title page.
 
This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's current hepatitis C is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

2.  The Veteran's right knee disorder, diagnosed as arthritis, was neither incurred in, nor aggravated by active military service, and arthritis did not manifest to a compensable degree within one year of separation from service.  

3.  A hip disorder was neither incurred in, nor aggravated by active military service, and arthritis of the hip did not manifest to a compensable degree within one year of separation from service.   

4.  The Veteran's right hand disorder, diagnosed as carpel tunnel syndrome, was neither incurred in, nor aggravated by active military service, and arthritis of the right hand did not manifest to a compensable degree within one year of separation from service.  

5.  The Veteran's left hand disorder, diagnosed as carpel tunnel syndrome, was neither incurred in, nor aggravated by active military service, and arthritis of the left hand did not manifest to a compensable degree within one year of separation from service.  

6.  A back disorder was neither incurred in, nor aggravated by active military service, and arthritis of the back did not manifest to a compensable degree within one year of separation from service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The criteria for service connection for a right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for a right hand disorder are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
 
5.  The criteria for service connection for a left hand disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in January and February 2009 satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's statements and a transcript of his testimony during his Board hearing in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

VA's duty to assist has been satisfied.  The claims folder contains the Veteran's available service treatment records, as well as post-service VA and private treatment records.  The claims file also contains the Veteran's Social Security Administration (SSA) records.  The Board has determined that a VA examination is not warranted in this case, as there is no competent lay or medical evidence to suggest that any of the Veteran's claimed disorders are the result of active duty service.  Rather, the only suggested relationship between the claimed disorders and active duty service comes from the Veteran himself.  As discussed in more detail below, the Veteran's lay statements relating his claimed disabilities to active service are not competent, and no medical evidence has been submitted to support such a proposition.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

The claims file also contains the Veteran's treatment reports from the Social Security Administration (SSA), which show that he is/was receiving SSA disability benefits for bilateral carpel tunnel syndrome and right should rotator cuff surgery by history.

Although the claims folder contains some of the Veteran's service treatment records, including treatment reports for a motor vehicle accident which he claims resulted in all the physical disorders claimed herein, his VA claims folder is devoid of his service enlistment and separation examination reports.  The RO made several attempts to find the records, all to no avail.  In an April 2009 Formal Finding, the RO concluded that further efforts to obtain the Veteran's service treatment records  would be futile.  In cases where the service treatment records are unavailable, the Board has a heightened duty to assist the Veteran in the development of the claim. Cuevas v. Principi, 3 Vet. App. 542 (1992).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The absence of these records is of no consequence to the outcome of the claims being denied, however, as the pertinent treatment reports showing treatment for the Veteran's reported motor vehicle accident are of record and document the injuries sustained therein.

Moreover, as noted above, in July 2014, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 
23 Vet. App. 488, 498 (2010).

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

A.  Entitlement to service connection for hepatitis C. 

The Veteran alleges that he contracted hepatitis C during service when he received immunizations via air gun injections.  

VA has recognized risk factors for hepatitis C, include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.

A VA Fast Letter, issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004), identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

In addition, VBA Fast Letter 04-13 states:

While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. ... The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's available service treatment records are silent for any complaints, diagnosis, or treatment for hepatitis C.  Significantly, however, his service treatment records show that, in June 1974, he was placed into an alcohol and drug abuse control program.  The intake record shows that he had engaged in some IV drug use of barbiturates and amphetamines.  

While the service treatment records contain no service separation examination, the first evidence of record showing the Veteran to have a diagnosis of hepatitis C was in private treatment reports dated in November 2005.  The clinical notes indicated that the Veteran was positive for a history of IV drug use and foreign travel.

While the Veteran now claims that he was exposed to hepatitis C as a result of air gun inoculations in service, his account is not competent because he does not have the requisite medical expertise to determine an etiology for his disorder.  Moreover, even if he were competent to make such an assertion, he has not been shown to be credible.  Although the private treatment reports show that he reported having a history of IV drug use, there is no indication that he told the clinician that he had received air gun inoculations.  The law recognizes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, the Veteran's inconsistencies, as well as his clear motive to obtain compensation benefits, undermine the probative value of his current account.  

The Veteran's reports of his IV drug use, however, are deemed credible, in that there is evidence that he was using IV drugs while in the military.  Nonetheless, even if it were determined that his hepatitis C is the result of IV drug use in service, because IV drug use is considered to be willful misconduct, it cannot be the basis for a grant of service connection.  38 C.F.R. § 3.1(m).    

Although the Veteran now seeks to offer an etiology opinion regarding the cause of his hepatitis C, the question of whether he currently has hepatitis C as a result of some incidence of service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather, such relationships are the subject of extensive research by scientific and medical professionals and the Veteran's opinion regarding the etiology of his current disability is not competent evidence.

As the record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the "benefit-of-the-doubt" rule does not apply, and service connection for hepatitis C is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for right knee disorder, a hip disorder, a bilateral hand disorder and a back disorder.

The Veteran claims that he sustained injuries to his right knee, his hip, his right and left hands and his back during an in-service accident in April 1974, when the bicycle he was riding was hit from behind by an automobile.  

Service treatment records recently associated with the claims folder show that the Veteran was indeed involved in a motor vehicle accident while riding his bike in the late evening of March 31, 1974, and was hospitalized for seven days at the Madigan Army Medical Center.  However, while the clinical reports show that he sustained a head injury (and has since been service-connected for traumatic brain injury) and multiple "small abrasions" to the extremities, there is no evidence of any injuries to the right knee, the hip, the hands or the back.  

Although the Veteran's service separation examination report is not of record, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Here, however, there are no treatment reports of record showing that the Veteran was diagnosed with arthritis of the right knee, hip, right or left hand, or back to a compensable degree within one year of separation from service.

Treatment reports from SSA show that in March 2005, the Veteran reported that he awoke with right knee pain.  The impression was a questionable small effusion within the suprapatellar recess.  There were no significant degenerative changes or other abnormalities.  In March 2006, VA treatment records showed a diagnosis of bilateral knee crepitus, which is a symptom, not a condition in itself.  

SSA treatment reports dated July 2005 show that the Veteran was diagnosed with mild bilateral carpel tunnel syndrome.  There are no post-service treatment reports of record showing that the Veteran has been diagnosed with a right or left hand disorder at any time during the period on appeal.

Regarding the Veteran's assertion of a hip disorder, VA treatment records dated in April 2013 show that he complained of left hip pain and bruising.  There are no treatment records showing a diagnosis of a hip disorder

Regarding the Veteran's claim of a back disorder, VA treatment records dated in September 2011 show that the he was seen with complaints of "days of" progressive left flank pain.  Although the VA treatment report indicates a past medical history of service-connected traumatic osteoarthritis/chronic back pain, these conditions are not service-connected.  Radiology reports revealed a 7.5 centimeter splenic cyst.  Significantly, contrary to his assertion during the July 2014 Board hearing that he sustained a back injury in 1974 during service when he was knocked off his bike by an automobile, as well as a March 2006 SSA report, in which the Veteran claimed that he had sustained a lumbar fracture in that accident, the recently-received in-patient treatment records for that accident reveal no evidence whatsoever of a back or spine injury or disorder.  There is also no probative evidence linking any current back disorder to service.

Based on a review of the complete evidence of record, the Board concludes that service connection for a right knee disorder, a hip disorder, a bilateral hand disorder and a back disorder, either on a direct or presumptive basis, is not for application.  With particular regard to the claims of entitlement to service connection for a hip and back disorder, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has also considered the Veteran's assertions concerning his claimed disorders.  Although lay persons are competent to report what they experience with their own senses, they are not competent to opine on medical matters.

With regard to the Veteran's claimed back disorder, under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, this matter is clearly distinguishable, as the contemporaneous treatment reports for his 1974 injury demonstrate without a doubt that he did not sustain a back injury.  Similarly, it is reasonable to conclude that if the Veteran had sustained an injury to his hands of greater extend that superficial abrasions, or had sustained a right knee or hip injury, he would have received treatment for such conditions, as he did for his head injury.  The Board thus concludes that the Veteran's assertions of causation are not credible. 

Accordingly, the Board concludes that the probative evidence is against the Veteran's claims of entitlement to service connection for a right knee disorder, a hips disorder, a right hand disorder, a left hand disorder and a back disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. Principi , supra.

(ORDER ON NEXT PAGE)












ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a hip disorder is denied.

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for a left hand disorder is denied.

Entitlement to service connection for a back disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


